Citation Nr: 0717871	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE


Entitlement to service connection for prostate and colon 
cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied the benefit sought on 
appeal.

The appellant appeared before the undersigned at an April 
2006 hearing and testified regarding his symptomatology.  A 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran appeared before the Board in April 2006 and 
testified that he was exposed to ionizing radiation while 
stationed at Fort Bliss, Texas and that he has subsequently 
developed cancer of the prostate and colon.

Since cancers of the prostate and colon are radiogenic 
diseases under 38 C.F.R. § 3.311, and as it is contented that 
the cancers are due to in-service exposure to ionizing 
radiation, the appellant is entitled to additional 
evidentiary development pursuant to Federal regulation, 
including the preparation of a dosage estimate.  38 C.F.R. § 
3.311(a)(2).  

The United States Court of Appeals for Veterans Claims 
(Court) held that a claim for service connection based on 38 
C.F.R. § 3.311 is a unique type of service connection claim, 
and that pursuant to that regulation, VA must furnish special 
assistance to the appellant as provided for in the 
regulation. Hilkert v. West, 11 Vet. App. 284 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should proceed with all 
required evidentiary development 
pursuant to 38 C.F.R. § 3.311.  This 
includes securing a dosage estimate 
through all appropriate methods, to 
include reviewing secondary record 
sources other than the appellant's 
service medical and personnel records.  
The case should then be forwarded for 
review in accordance with 38 C.F.R. § 
3.311.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
VCAA, such as providing the veteran 
with updated notice of what evidence 
has been received and not received by 
VA as well as who has the duty to 
request evidence, then such development 
must be undertaken by VA. 38 U.S.C.A. 
§§ 5100, 5103 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159. (2006).

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for cancer of the 
prostate and colon.  If any benefit 
sought on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



